Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections Withdrawn
The objection to claims 5-13 are withdrawn in view of the amendment to renumber the claims.
Specification
The amendment to the specification to comply with the sequence rules is acknowledged.

Claim Rejections Withdrawn
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,829,795 (“795) is withdrawn in view of the amendment to the claims.
The rejection of claims 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,829,795 (“795) as applied to claims 1-10 above, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57 is withdrawn in view of the amendment to the claims.
The rejection of claims 1-14 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in view of the amendment to the claims. 
The rejection of claim 6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claim 1-2 and 4-7 under 35 U.S.C. 103 as being unpatentable over Ma et al.  PLOS ONE 9(8):e105215 2014, pages 1-10 cited in IDS in view of Guarino et al. Glycobiology 22(5):596-6012012 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012 Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Schwarz et al. Glycobiology vol. 21, no. 1, pp. 45-54, 2011 is withdrawn in view of the amendment to the claims.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over  Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Ihssen et al. Open Biol. 5: 140227. http://dx.doi.org/10.1098/rsob.140227 is withdrawn in view of the amendment to the claims.
The rejection of claim 13-14 under 35 U.S.C. 103 as being unpatentable over  Ma et al. PLOS ONE 9(8):e105215, pages 1-10, 2014, cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-2 and 4-7, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57 is withdrawn in view of the amendment to the claims.
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over Wacker et al. US 2015/0273043 10/1/15 in view of Guarino et al. Glycobiology 22(5):596-6012012 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over  Wacker et al. US 2015/0273043 10/1/15 and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8 above, further in view of Schwarz et al. Glycobiology vol. 21, no. 1, pp. 45-54, 2011 is withdrawn in view of the amendment to the claims.
The rejection of claim 10  under 35 U.S.C. 103 as being unpatentable over  Wacker et al. US 2015/0273043 10/1/15 cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8, further in view of Ihssen et al. Open Biol. 5: 140227. http://dx.doi.org/10.1098/rsob.140227 is withdrawn in view of the amendment to the claims.
The rejection of claim 13-14 under 35 U.S.C. 103 as being unpatentable over  M Wacker et al. US 2015/0273043 10/1/15 cited in IDS and Guarino et al. 2012  Glycobiology 22(5):596-601) cited in IDS as applied to claims 1-6 and 8 above, further in view of Failmezger et al.  Sci Rep 7, 16524 (2017) and Mamat et al. Microbial Cell Factories (2015) 14:57 is withdrawn in view of the amendment to the claims.




Election/Restrictions
Claims 1-14 are allowable. The restriction requirement among  Groups I-IV, as set forth in the Office action mailed on 10/15/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/21 is partially withdrawn.  Claim 22 (Group IV) now directed to a method of vaccinating a subject in need thereof against a bacterial O-antigen, the method comprising administering to the subject the vaccine composition of claim 5 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-21, directed to a kit for synthesizing a N-glycosylated carrier protein in vitro (Group II)  and a cell-free reaction mixture comprising N-glycosylated carrier protein (Group III) are withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application is in condition for allowance except for the presence of claims 15-21 directed to inventions non-elected without traverse.  Accordingly, claims 15-21 have  been cancelled. See MPEP 821.


Status of the Claims
Claims 15-21 are cancelled. Claims 1-14 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645